MEMORANDUM **
Kuo Yang Hsue appeals pro se the district court’s summary judgment dismissing his civil rights action alleging that the City of Ellensburg and its agents violated his constitutional rights and failed to comply with the Washington Public Disclosure Act. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir.2001), we affirm.
Contrary to Hsue’s contention, his 42 U.S.C. § 1983 claim predicated on the disruption of his water service accrued on February 4, 1999, when the water service was terminated. See RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1058-59 (9th Cir.2002) (claim accrues when the “operative decision” is made, not when the “inevitable consequences” result). The “continuing violation” doctrine does not render this claim timely simply because his water service was not reconnected until February 25, 1999. See Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir.2001) (“mere continuing impact from past violations is not actionable”) (emphasis in original). Thus, the district court properly granted summary judgment on this claim. See RK Ventures, 307 F.3d at 1058-62.
The district court also properly granted summary judgment on Hsue’s claims that he did not voluntarily consent to the defendants’ search of his boiler and that the defendants did not comply with the Washington Public Disclosure Act. See Arpin, 261 F.3d at 922 (“conclusory allegations unsupported by factual data are insufficient to defeat the ... summary judgment motion.”).
We do not consider Hsue’s contention that the district court did not permit him to argue for ten minutes at the oral argument on the summary judgment motion because he did not preserve this issue for appeal. See United States v. Hayden, 860 F.2d 1483, 1485 (9th Cir.1988).
Hsue’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.